November 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    IN THE ESTATE OF CECELIA MARGARET GIBBONS, DECEASED

NO. 14-13-00078-CV

                     ________________________________

       This cause, an appeal from the Final Order signed, November 6, 2012, was
heard on the transcript of the record. To the extent appellants Gwen Stribling
Henderson, Raven A. Pitre, and Christine S. Willie attempt to appeal from any of
the trial court’s contempt orders, we order this appeal DISMISSED. Except to this
extent, we order the trial court’s Final Order AFFIRMED. We order appellants,
Gwen Stribling Henderson, Raven A. Pitre, and Christine S. Willie, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision
certified below for observance.